                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


MICHAEL ROY PARKINSON,

                      Plaintiff,                      MEMORANDUM DECISION AND
v.                                                    ORDER DENYING PLAINTIFF’S
                                                     MOTION FOR RECONSIDERATION
STEVEN SANDERSON; ALEX JACOB
HUGGARD; and TRENT BLAINE
PEARSON,                                                       Case No. 2:15-CV-796

                      Defendants.                           District Judge Jill N. Parrish



       On September 28, 2018, this court issued a memorandum decision and order (the

“Order”) granting in part and denying in part defendants’ motion to dismiss. (ECF No. 66). On

October 19, 2018, plaintiff Michael Roy Parkinson filed the instant motion to reconsider the

Order, asking the court to reconsider its conclusion that defendants were entitled to qualified

immunity with respect to certain searches alleged in the complaint. (ECF No. 70). Defendants

responded in opposition on November 2, 2018. (ECF No. 74). For the reasons below, plaintiff’s

motion for reconsideration must be denied.

                       I.      MOTION TO RECONSIDER STANDARD

       “Grounds warranting a motion to reconsider1 include (1) an intervening change in the

controlling law, (2) new evidence previously unavailable, and (3) the need to correct clear error


1
  Mr. Parkinson styles his motion as one brought under Rule 59 of the Federal Rules of Civil
Procedure. But Rule 59 provides for a motion to alter or amend a judgment, and there has been
no judgment in this case. Mr. Parkinson’s motion, directed as it is to a non-final order, is not
explicitly provided for by the Federal Rules of Civil Procedure. Nevertheless, “[i]t is within the
District Judge’s discretion to revise [its] interlocutory orders prior to entry of final judgment.”
See Anderson v. Deere & Co., 852 F.2d 1244, 1246 (10th Cir. 1988); Fed. R. Civ. P. 54(b)
(“[A]ny order or other decision, however designated, that adjudicates fewer than all the claims or
or prevent manifest injustice.” Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir.

2000). A motion for reconsideration may also be granted when “the court has misapprehended

the facts, a party’s position, or the controlling law.” Id.

        Importantly, however, a motion for reconsideration is not a vehicle to “revisit issues

already addressed or advance arguments that could have been raised in prior briefing.” Id.; see

Nat’l Bus. Brokers, Ltd. v. Jim Williamson Prods., 115 F. Supp. 2d 1250, 1256 (D. Colo. 2000)

(explaining that a motion to reconsider “is not at the disposal of parties who want to ‘rehash’ old

arguments” (citation omitted)). “Rather, as a practical matter, to succeed in a motion to

reconsider, a party must set forth facts or law of a strongly convincing nature to induce the court

to reverse its prior decision.” Nat’l Bus. Brokers, Ltd., 115 F. Supp. 2d at 1256 (internal brackets

and quotation marks omitted); see Christensen v. Park City Mun. Corp., No. 2:06-cv-202-TS,

2011 WL 772434, at *1 (D. Utah Feb. 28, 2011) (“[T]he doctrine of judicial economy requires

that reconsideration be limited to situations where the Court misapprehended the facts, a party’s

position, or the controlling law.” (internal quotation marks omitted)).

                                           II.     ANALYSIS

        Mr. Parkinson does not identify any intervening change in controlling law, nor does he

provide evidence that was previously unavailable. Rather, he maintains that the Order “relie[d]

on assumptions and conclusions that are not entirely accurate.” (ECF No. 70). But with one

exception,2 Mr. Parkinson does not identify any inaccurate assumptions or conclusions, and



the rights and liabilities of fewer than all the parties does not end the action as to any of the
claims or parties and may be revised at any time before the entry of a judgment adjudicating all
the claims and all the parties’ rights and liabilities.”).
2
  The sole “assumption” Mr. Parkinson purports to clarify relates to the court’s conclusion that
Utah law mandates that every parole agreement contain provisions by which parolees provide
sweeping consent to have their persons, homes, vehicles, property, and personal effects searched
at any time at any place by a parole officer or a law enforcement officer (subject to coordination
                                                   2
instead proceeds to present twelve pages of arguments on qualified immunity that were plainly

available when the underlying motion to dismiss was litigated.3

       But even if the court considered the arguments in Mr. Parkinson’s motion to reconsider,

they would prove unavailing. In the Order, the court reached only the clearly established prong

of qualified immunity, expressly withholding any determination of whether the conduct alleged

violated the Fourth Amendment. Yet Mr. Parkinson’s new arguments pertain exclusively to the

Fourth Amendment analysis. Thus, even if cogent, Mr. Parkinson’s arguments do nothing to alter

the court’s conclusion that the conduct alleged did not violate a right so “clear that every

reasonable official would have understood that what he is doing violates that right.” See Mullenix

v. Luna, 136 S. Ct. 305, 308 (2015). As a result, Mr. Parkinson’s motion must be denied.




between law enforcement and parole officers), “with or without a search warrant, and with or
without cause.” See Utah Code § 77-23-301. He now represents that the terms of his parole
agreement—ignored by the court upon Mr. Parkinson’s objection that the agreement was not
properly before the court on a motion to dismiss—have actually effected a greater diminution of
his reasonable expectations of privacy than would have been achieved by the terms prescribed by
the statute. Inexplicably, Mr. Parkinson seeks to present his parole agreement to correct the
purported erroneous assumption while expressly withholding the document from being
considered as evidence at this stage. Whatever the net result of this evidentiary contortion, it
remains entirely unclear how the parole agreement would help Mr. Parkinson to establish that the
officers violated his clearly established rights by executing the searches at issue here. Thus, even
if Mr. Parkinson’s parole agreement justified reconsidering the Order, he has not come close to
carrying his burden to produce a case that clearly establishes his right as a parolee to be free from
the searches alleged in his complaint.
3
  Mr. Parkinson’s principal argument in this motion for reconsideration is that under Tenth
Circuit law, a parolee search must be supported by “reasonable suspicion.” As the court made
clear in its Order, each relevant Tenth Circuit case “involved statutes that imposed a reasonable
suspicion requirement on parolee searches.” (ECF No. 66 at 17 n.5). By contrast, the Utah
parolee search statute—that requires parole agreements to contain the broad consent-to-search
provisions described in the Order and above—does not mandate that searches of a parolee’s
person, property, vehicle, personal effects, or residence be supported by reasonable suspicion.
Thus, Mr. Parkinson’s protracted argument premised on these cases is defective in the first
instance for failure to distinguish between the relevant Fourth Amendment standards as
prescribed, in part, by state law.

                                                 3
                                     III.       ORDER

      For the reasons articulated, Mr. Parkinson’s motion to reconsider (ECF No. 70) is

DENIED.



Signed May 9, 2019

                                       BY THE COURT




                                       ______________________________
                                       Jill N. Parrish
                                       United States District Court Judge




                                            4
